Citation Nr: 1617607	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-29 723	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patellae.
 
2.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patellae.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The RO in Newark, New Jersey thereafter assumed jurisdiction.  The RO denied increased rating claims for a bilateral knee disability and a claim for entitlement to service connection for a back disability.  

The Veteran testified before the undersigned at the RO in June 2010.  A transcript of this hearing is associated with the claims file.   Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's June 2010 Board hearing, and the Veteran has waived initial agency of original jurisdiction (AOJ)  consideration of this evidence pursuant to 38  C.F.R. § 20.1304(c) (2015).

In July 2011, the Board remanded the appeal for additional development. 

In an April 2012 statement, the Veteran, through his representative, effectively withdrew his appeal regarding his service connection claim for a back disability.  See 38 C.F.R. § 20.204.


FINDINGS OF FACT

1.  The Veteran's left knee chondromalacia patellae is manifested by swelling, joint effusion, and painful but noncompensable motion loss without functional impairment on use; there is no credible evidence of a dislocation of semilunar cartilage with frequent episodes of "locking," instability or subluxation, ankylosis, or malunion or nonunion of the tibia and fibula resulting in residual disability.

2.  The Veteran's right knee chondromalacia patellae is manifested by swelling, joint effusion, and painful but noncompensable motion loss without functional impairment on use; there is no credible evidence of a dislocation of semilunar cartilage with frequent episodes of "locking," instability or subluxation, ankylosis, or malunion or nonunion of the tibia and fibula resulting in residual disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for left knee chondromalacia patellae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5256 - 5263 (2015).

2.  The criteria for a disability rating in excess of 10 percent for right knee chondromalacia patellae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 - 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In April 2007, the RO issued a letter notifying the Veteran about what information and evidence is needed to substantiate his increased rating claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private treatment records, and VA examination reports.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2010 hearing before the undersigned.   

The Board notes that requests for private treatment records from Dr. Carol D'Aquino were sent in June 2007 and August 2007.  Dr. D'Aquino did not respond, and the Veteran was notified of the VA's efforts made to obtain the records in June 2007 and August 2007 letters, which also informed him that he was ultimately responsible for providing the evidence.   The Veteran was notified that no response was received in the November 2007 rating decision.  The Veteran has not submitted private treatment records from Dr. D'Aquino.  

In addition, requests for private treatment records were sent to Comprehensive Spinal Care and Neurological Associates in June 2007, with an additional request sent to Neurological Associates in August 2007.  The Veteran was notified of the VA's efforts made to obtain the records in June 2007 and August 2007 letters, which also informed him that he was ultimately responsible for providing the evidence.  Neurological Associates did not respond, and the Veteran was notified of such in the November 2007 rating decision.  In a June 2007 letter, Comprehensive Spinal Care responded, and requested a fee for the Veteran's treatment records.  It appears that the RO considered the June 2007 response as a negative response.  The Veteran, however, indicated in his May 2007 statement accompanied with his Form 21-4142 that Comprehensive Spinal Care and Neurological Associates treated his back condition.  The Veteran withdrew his back claim, thus these medical records are not relevant for the claims relating to his knee disabilities on appeal.  The Veteran has not submitted these treatment records.

The Veteran has not identified any further outstanding pertinent post-service treatment records.   He has been afforded multiple VA examinations for his service-connected claims for his bilateral knee disability over the course of the appeal.  

The Board notes the Veteran's June 2010 and August 2013 objections to the VA examination reports.  Specifically, in his June 2010 hearing, the Veteran objected to the examiner's description of his reported symptoms and the results of the range of motion testing from the June 2010 VA examination.  In an August 2013 statement, the Veteran stated that both examination reports were inaccurate and untrue without offering specific objections.  However, the Veteran was afforded an additional examination in September 2011, which reflected a detailed clinical interview, examination, and summary by a qualified medical examiner.  The clinical findings of the June 2010 and September 2011 VA examinations are generally consistent with the additional medical evidence and responsive to the rating criteria.  

As previously noted, in July 2011, the Board remanded the Veteran's case to the RO for further development that included obtaining a new VA medical examination to address the current severity of the Veteran's bilateral knee disability.  The Board finds that the VA examination is sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.
The September 2011 VA examination was adequate, thus, there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Regulations and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology or manifestations of the conditions is not duplicative or overlapping.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009). 

In cases where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40. 

When evaluating musculoskeletal disabilities, VA must consider additional rating factors including functional loss.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  38 C.F.R. § 4.40.

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell (Tyra) v. Shinseki, 25 Vet. App. 32 (2011).

Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, DC 5003.  In addition, the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion, nor are they to be combined with rating conditions listed under DCs 5013 to 5024, inclusive.  Id. at Note (1) and (2).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

The RO granted service connection for chondromalacia patella for the right and left knees in July 1977 pursuant to 38 C.F.R. § 4.71a, DC 5257.  The Veteran was assigned a 10 percent disability rating for each knee, effective March 9, 1977.  In March 2007, the Veteran filed his claim seeking a higher rating for his service-connected knee disabilities.  In a November 2007 rating decision, the RO denied the claim and changed the diagnostic code to 5299-5262 for impairment of the tibia and fibula with slight instability of the knee by analogy.  The RO explained that an analogous diagnostic code was used because there was no Diagnostic Code for chondromalacia patellae.  VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5262, pertaining to "impairment of tibia and fibula," a 10 percent rating is warranted for malunion with slight knee or ankle disability.  A 20 percent rating contemplates malunion with moderate knee or ankle disability, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  A 40 percent rating is warranted for nonunion with loose motion, requiring brace.   38 C.F.R. § 4.71a, DC 5262.

The terms slight, moderate, and marked as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260.  Diagnostic Code 5261 provides the rating criteria for limitation of extension of the leg. Under this diagnostic code provision, extension that is limited to 5 degrees is noncompensable; extension that is limited to 10 degrees warrants a 10 percent disability rating; and extension limited to 15 degrees warrants a 20 percent disability rating.  Extension limited to 20 degrees warrants a 30 percent disability rating; extension limited to 30 degrees warrants a 40 percent disability rating; and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, DC 5261.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 
VA General Counsel has provided that separate ratings under 38 C.F.R. § 4.71a , Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOPGCPREC 9-2004.  

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

In rating the service-connected right and left knee disabilities, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, 5261 and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In a May 2007 VA examination, the Veteran complained of loss in mobility, pain, and mild swelling in both knees.  The Veteran indicated that he experienced pain on movement including walking for long periods of time.  He denied experiencing weakness, instability, locking, or giving away in his knees.  The Veteran stated that he experienced flare-ups precipitated by climbing stairs, which he claimed caused an additional motion limitation of 10 percent.

The May 2007 VA examination showed negative Lachman's (for anterior cruciate ligament (ACL) tear), McMurray's (for meniscal tear), and Drawer (for cruciate ligament rupture) tests.  In addition, the examiner indicated that medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were intact.  The Veteran reported pain at 15 degrees prior to full knee extensions.  The examiner stated that the objective evidence of painful motion was mild and the extensions of the knees were full.  Further, the examiner indicated that such pain did not result in weakness, lack of endurance, or incoordination.  The examiner noted that repeated range of motion testing caused an increase in pain from a four to six on a scale of one to ten, but concluded that such pain did not result in an increase in weakness, lack of endurance, or incoordination.  The examiner considered the Veteran's complaint of flare-ups, but concluded there was no resulting functional impairment.  The examiner noted that the Veteran did not use crutches, braces, or a cane.  The examiner indicated that there was no ankylosis, instability, weakness, abnormal movement, or guarding in the knees.  The examiner also provided that the Veteran's weight-bearing and gait were full.  A May 2007 X-ray report showed no evidence of acute fracture-dislocation in either knee.  There was a small joint effusion and evidence of mild tricompartmental osteoarthritis in the right knee.  A small effusion and small osteophytes in the left knee were present.  In addition, the compartment spaces were preserved and there was no significant joint space narrowing in the left knee.  The examiner provided a diagnosis of bilateral knee chondromalacia patellae.

At his June 2010 hearing, the Veteran contended that the May 2007 VA examination report was inaccurate.  Specifically, the Veteran stated that he experienced pain when he walked in shorter periods of time such as walking in the mall or walking the length of a city block.  Contrary to the examination report, the Veteran stated that he experienced significant swelling after prolonged use.  He also stated that he experienced weakness, instability, stiffness, grinding, and crepitus in his knees.  The Veteran stated that he caught himself from falling a few times and that his left knee locked more than his right knee.  The Veteran pointed out that the May 2007 VA examiner incorrectly noted that he did not have a cane.  In addition, the Veteran reported that he occasionally wears braces for instability.  

In a June 2010 private treatment record submitted by the Veteran, the Veteran complained of constant bilateral knee pain with pain greater in the left knee, swelling, and weakness.  The private physician indicated effusion, crepitus, and pes anserine in the right knee as well as effusion, and mid-line [tenderness] in the left knee with no color (redness).  The examiner also indicated no instability, muscle atrophy, or abnormal tone, or weakness in either knee.  Further, there was no motion limitation noted.  The physician prescribed a magnetic resonance imaging (MRI) scan of the left knee in June 2010.  The MRI report showed that the patella was in normal anatomic position and the anterior cruciate, posterior cruciate, medial collateral, and lateral collateral ligament complexes were within normal limits.  The distal quadriceps and patellar tendons were also within normal limits.  There was no evidence of a meniscal/ligamentous tear or acute fracture.  A mild narrow edema lateral aspect of the patella and small joint effusion was noted.  Multifocal stage II patella chondromalacia and stage IV chondromalacia involving the inferior lateral facet were present. 

In the September 2011 VA examination, the Veteran complained of buckling in both knees.  He complained that his knee pain was aggravated with squatting, going up or down the stairs, and walking long distances.  He denied experiencing locking or instability in either of his knees.  He also denied incapacitating episodes or flare-ups.  The Veteran indicated that he used a straight-leg cane, and denied that he used a knee brace. 

The September 2011 VA examiner indicated positive arthritic changes, positive medial and lateral joint-line tenderness, and a positive patellar grind test in both knees.  Range of motion testing showed bilateral knee extension to 0 degrees and flexion to 130 degrees with no objective signs of pain.  The examiner noted that the knees were stable to varus, valgus, and no anterior or posterior stress was noted.  The McMurray's test produced negative results.  The motor strength test was 5/5 bilaterally with knee flexion and extension.  The examiner indicated that there was no swelling, cellulitis, guarding of motion, edema, or objective signs of pain on range of motion bilaterally.  The examiner provided an assessment of bilateral knee degenerative joint disease and knee patellofemoral syndrome. 

In a March 2012 private treatment letter submitted by the Veteran, the Veteran complained of knee pain which was worst with walking, occasional give-way of the left knee after long periods of walking and climbing stairs.  The Veteran rated the pain as a seven out of ten.  

Upon physical examination, the private physician observed that the Veteran's left knee showed medial joint line tenderness with a positive patellofemoral grinding test.  The physician further indicated that there was a mildly positive McMurray's sign on the left knee with mild effusion noted, and popliteal cyst palpated in the posterior part of the knee.  The physician further provided that the left knee showed good mediolateral stability and negative anterior drawer and Lachman's sign.  The Veteran's right knee showed pes anserine bursal pain with medial joint line pain.  The physician also noted pain at the distal quadriceps tendon.  The physician stated that McMurray's and Lachman's signs were negative, but patellofemoral grind test was positive in the right knee.  The physician provided an impression of left knee patellofemoral pain with most likely patellofemoral and medial joint osteoarthritic changes, and right knee pes anserine bursitis with medial joint osteoarthritis.  

The Veteran underwent an MRI scan of both knees in March 2012.  Results of that test for the left knee showed a small joint effusion; no focal osseous lesions or regions of marrow edema; anterior cruciate, posterior cruciate, medial collateral, and lateral collateral ligament complexes were within normal limits; no evidence of a meniscal tear; and the patella was in normal anatomical position.  Further, the results indicated intrameniscal degenerative type signal with mild interval progression involving the intercondylar portion of the posterior horn of the lateral meniscus at the level of the meniscal root; a small degenerative type tear could not be ruled out.  The body/anterior horn, patellar retinaculum, and patella tendon were intact and no focal articular cartilage lesions present.  Central tendinosis of the distal quadriceps tendon was present.  There was no evidence of degenerative joint space narrowing or osteophytes.  Stage IV inferior lateral patella chondromalacia was present, and multifocal stage II/III central/medial patella chondromalacia was present without change.  There was no evidence of degenerative patellofemoral joint space narrowing.

Regarding the right knee, the MRI results showed a small joint effusion; no focal osseous lesions or regions of marrow edema were present; and anterior cruciate, posterior cruciate, medial collateral, and lateral collateral ligament complexes were within normal limits.  An 8 millimeter subchondral cyst involved the posterior aspect of the medial tibial plateau.  Intrameniscal degenerative signal was present within the posterior horn of the medial meniscus without evidence of articular surface communication.  The body/interior horn were intact.  No evidence of a medial meniscal tear was present.  The results also showed intrameniscal degenerative signal involving the intercondylar portion of the posterior horn of the lateral meniscus at the level of the meniscal root, and a small degenerative type tear could not be ruled out.  The body/interior horn was intact.  No focal articular cartilage lesions were present.  There was no evidence of degenerative joint space narrowing.  Minimal osteophytes were present laterally.  The patella was in normal anatomic position.  Focal central lateral stage IV patella chondromalacia was present.   The patellofemoral joint space was maintained.  The patellar retinaculum was intact and the distal quadriceps and patellar tendons were within normal limits.   

The Veteran's service-connected left and right knee chondromalacia disabilities are each currently evaluated as 10 percent disabling by analogy under DC 5299-5262 for impairment of the tibia and fibula with slight knee disability.  There are no findings of malunion or impairment of the tibia and fibula of either knee at any time, as confirmed in the May 2007 and September 2011 VA examinations, and June 2010 and March 2012 private treatment records.  The Board finds that the Veteran's left and right knee chondromalacia disabilities are more appropriately evaluated under Diagnostic Code 5003 for noncompensable painful range of motion with osteoarthritis of the right knee confirmed in the May 2007 X-ray findings and bilateral knee chondromalacia patellae confirmed in the May 2007 X-ray report, and June 2010 and March 2012 MRI reports.

There is no evidence that the bilateral knee disabilities warranted a 20 percent rating under DC 5003, as there is no evidence of incapacitating exacerbations, and there was some loss of motion present as noted above, albeit noncompensable.

The evidence does not show joint subluxation or instability.  Although the Veteran reported during his June 2010 hearing that he occasionally wears a knee brace for knee instability, examination and testing had continuously shown no evidence of objective instability or ligament laxity.  The May 2007 VA examination showed negative Lachman's test.  In addition, the examiner indicated that medial and lateral collateral ligaments, and anterior and posterior cruciate ligaments were intact.  The September 2011 VA examination also showed Lachman's test was negative.  The June 2010 private treatment record indicated no instability, abnormal tone or weakness in the knees.  The June 2010 MRI report indicated that the patella was in normal anatomic position and the anterior cruciate, posterior cruciate, medial collateral, and lateral collateral ligament complexes were within normal limits.  The March 2012 private treatment record indicated that there was good mediolateral stability and negative anterior drawer and negative Lachman's test.  The March 2012 MRI report also showed that the patella was in normal anatomic position and the posterior cruciate, medial collateral, and lateral collateral ligament complexes were within normal limits bilaterally.  As such, the evidence does not demonstrate subluxation or lateral instability of the Veteran's bilateral patellae.  As instability or subluxation was not clinically indicated, an increased or separate rating for instability of either knee is not warranted.  See 38 C.F.R. § 4.71a, DC 5257. 

The Veteran has not demonstrated compensable motion loss in either knee.  Despite the Veteran's subjective pain at 15 degrees prior to full knee extensions in his May 2007 VA examination, the examiner indicated that the objective evidence of painful motion was mild and the extension of the knees were full.  Further, the examiner indicated that such pain did not result in weakness, lack of endurance or incoordination.  Although the examiner noted that repeated range of motion testing caused an increase in pain from a four to a six on a scale of one to ten, the examiner concluded that such pain did not result in any increase in weakness, lack of endurance, or incoordination.  The examiner indicated that there was no ankylosis, instability, weakness, abnormal movement, or guarding in the knee.  The examiner also opined that the Veteran's weight-bearing and gait were full.  The examiner considered the Veteran's statement that he had to rest after walking for more than ten minutes and that he could not stand for longer than half an hour, but concluded that there was no functional limitation on standing or walking.  The examiner noted the Veteran's complaints of flare-ups precipitated by climbing stairs which he claimed caused an additional ten percent of motion limitation, but the examiner concluded that it did not cause any functional impairment.  Thus, the Veteran's knee disabilities did not result in functional loss warranting a separate rating.  See Mitchell, 25 Vet. App. 32 (explaining that "pain is . . . considered a cause, and not simply a manifestation, of functional loss" and "the plain language of . . .[38 C.F.R. § 4.40] is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  In addition, the Veteran's knees showed flexion to 132 degrees.

Further, in the September 2011 VA examination, range of motion testing showed bilateral knee extension to 0 degrees and flexion to 130 degrees with no objective signs of pain.  In addition, the June 2010 and March 2012 private treatment records have not identified any limitation in range of motion resulting in functional loss from weakened movement, pain, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40 and 4.45.  Thus, flexion and extension were not limited to even a noncompensable degree.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. 202 (1995).  However, an increased rating for complaints about pain, excess fatigability, decreased functional ability, etc. is not warranted.  The VA examination reports of record and additional private treatment records show no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups, in light of significant knee motion demonstrated on the numerous clinical examinations cited above.  

As noted above, under Diagnostic Code 5258, a 20 percent evaluation is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The term "and" indicates that dislocated semilunar cartilage and all three criteria must be demonstrated.  See, e.g., Camacho v. Nicholson, 21 Vet. App. 360 (2007) (generally discussing the effect of the conjunctive in diagnostic code); see also Watson v. Dep't of the Navy, 262 F.3d 1292 (Fed. Cir. 2001) (noting that inclusion of conjunctive "and" clearly indicates that all three criteria in 5 C.F.R. §§ 831.902 and 842.802 must be demonstrated).

The March 2007 VA examination indicated that the Veteran denied experiencing locking in his knees, but the Veteran stated in the June 2010 hearing that he had, indeed, experienced locking in his knees.  The May 2007 VA examination indicated that the Veteran experienced mild swelling in his knees, but the Veteran stated that he experienced significant swelling in the June 2010 hearing.  Despite the Veteran's complaints of knee locking and swelling in the June 2010 hearing, the Veteran denied that he experienced locking in his knees in the September 2011 VA examination.

In addition, in the June 2012 private treatment record, the Veteran complained of constant pain, swelling, and weakness in both knees.  In the March 2012 private treatment record, the Veteran complained of knee pain that is worsened with walking, with occasional give-way of the left knee with long periods of walking.  However, frequent episodes of "locking" were not reported in either treatment record.   

The Board acknowledges that the May 2012 MRI report stated that a small degenerative tear intercondylar portion posterior horn lateral meniscus at the level of the meniscal root with mild interval progression could not be ruled out for either knee and that there was a mildly positive McMurray's test for his left knee and the presence of joint effusion.  However, the MRI report's conclusion that a small degenerative tear could not be ruled out does not confirm the presence of a dislocated semilunar cartilage.  Further, the same MRI report indicated no meniscus tear was present in either knee.  

Although the May 2007 VA examination report, and June 2010 and March 2012 private treatment records showed the Veteran experienced joint effusion and pain in his knees, the Veteran's symptoms failed to show a dislocated semilunar cartilage and frequent episodes of knee locking in either knee.  As the evidence failed to demonstrate that the Veteran met all of the required criteria under Diagnostic Code 5258, a higher rating under this Diagnostic Code is not warranted.  

A higher rating for a right or left knee disability is also not warranted under any potentially applicable provision because the medical evidence of record does not demonstrate any right or left knee ankylosis, or genu recurvatum.  See 38 C.F.R. § 4.71a, DCs 5256, 5263.  The Board has found no section that provides a basis upon which to assign an increased or additional separate disability rating for either knee disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has also considered whether a staged rating is appropriate.  However, in the present case, the Veteran's symptoms of pain, swelling, and joint effusion remained consistent throughout the relevant period.  As such staged ratings are not warranted.  See Hart, 21 Vet. App. 505.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath, supra.  The Board finds that the severity of the Veteran's service-connected bilateral knee disability is fully contemplated by the applicable rating criteria.  The symptoms are productive of pain, swelling, and joint effusion.  There is no indication that the disability is productive of symptoms which would markedly interfere with the Veteran's industrial capacity or require frequent inpatient care.  The Board finds the degree of disability exhibited is contemplated by the rating schedule for the bilateral knee disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's increased rating claim.  38 C.F.R.    
§ 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, however, the issue is not raised by the record.  There is no evidence that the bilateral knee disability renders him unemployable, nor does the Veteran assert that he is unemployable.  Further, the Veteran indicated in his September 2011 VA examination that he worked in a sedentary position.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.





ORDER

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patellae, is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia patellae, is denied. 




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


